Per Curiam.
This was an action brought by Alfred A. Seddon, a boy of nineteen, to recover compensation for personal injuries received by him through being run down by an automobile driven by the defendant. The jury awarded the boy $1,000, and he now asks us to set aside the verdict as inadequate.
The proofs showed that the tibia and the fibula of his right leg were fractured; that his leg was in a cast for six weeks; that when the cast was removed it was found that there had been no knitting of the bones; that another cast was put on, and later a third one; that the bones finally united, but that the injured leg is not entirely straight. The proofs further showed that the boy had suffered a great deal of pain from muscle soreness, as well as from the break itself, and that the pain still persists to some extent; that after he left the hospital, where he had been confined for sixteen weeks, he had to use crutches for a month; that he was not able to resume work until six months after the happening of the accident; that he had been emancipated by his father, and was entitled to his own earnings, which amounted to $75 a month.
*1009In view of the facts above recited, it seems clear to us that plaintiff’s contention that the sum awarded to him by the jury as compensation for his injury is grossly inadequate is fully justified.
The rule to show cause will be made absolute.